2 jUatteck Stebes Distret Judge Lee Rosenthal
| Ree Chutl Acton Ab, H-!- 226

i. Fa terested Mon - Paty.
| thd os aes

wees mn ners ne eae hn neta ace ~~ bitiara . See

     

i tao tLEG

so tin nme ~--Dadhlds Brailiey, Clerk ef Court - “|
~~ de Comes a AOW Ss baler i) CAN | vate resd ed. Aba- Po — '

nore TA. the. above Aumberedl CESS Zp. to, rene
een J the Court with additvarcl.. intermetlen. |
on Lequested 4. Specifically pertaining te. Ye oe
_. a lent. o& Oehays. _beboce tadividualized. formal

A — | bail AN eacka * oFder Such. heath NAS ONE
an a Ce “4 vested. tn. Hacers Gent! Dstect Courts,

te + a _—

_ no The, lt fovsng CaWBe.. avethers. sale. _ bot. of.
Nene eetuimmenes 4 a. Lew, spust iam i def m  rlane pthect heave

— Leber. Bee cool “AS ter let of Hates, Conus. Reka,
an | Bad L Ledectiens.of. Motions te Redlece Barf
oe J pending. before. HMactic. a Disteict Courls. a
_ a Couse Hy. Districk. Cow Ho wo

 

 

ae _AS a a4 168 mn 3 d.. 176 TH “Dist. _ Crt. " Megn Ss nw 19 Te
ce! 4 15 02.%0,..33 2 are Dist Crt. Hetcis | Caty. De.
Ve 1605453, 338" Dest Crt Moers Cty TK

Oi Ib SQ01S, lay District Gort Ac tris, Cathy. TX -
i ee 1bS@ | 4L, aoa Destcr ct Court “Heres S Courts, seXe! &!
 

These fe CGC STS fe Lh ot aa Sy AL, pay. Nee HoAS / A |
Leki tion s. have been Liled. GAel ave an

 

Aen? Varulel VOON Gao Lanerec bu Lhe
uf ‘ WY J

| Courts,

 

kegacdless of the. protective MeAacosves oo

: inapleorencted at Ube. Hasers Counte, Sart to _ _.

r

_deSencl. cgalast the  Sprecsel of fhe
Novel CALOAa Vl os JC ovid-!9 Phe Nut bec
of iAMedtes ancl Steck bestiag pas. st Ve
or the clee-diles Vitvs -Gaaliases LO
Males) pl dovily ot the. jal. The. Ceguests._.
Lin the ~hsbedl “Couse Aumbers ape Fearn _
iPretotal detomecs Who If howe, Vader lu (Ma

| hee [fy Coad tions Gad Pose the go féetes +
Crsiz. of death +tom the CoVid-14. Ulrs,. Theic
Ll 0fans far bar! hangs ale. (pléas for thelr

 

 

 

[ives GS the Abadls. WLS Cardjnves to. ce

Enc ronch Upon Hen. Ww ‘thout Celease there.
pretrial cleckalneee. (Vhe_ have Uet to hove their

 

Ao 2a Court orcl offered doe process
Wi {tbe Sub\ecteck to a cleath

1
1
i

 
— eat eace.«. The ¢Crmes top Which These

 

pee tal. detainees. stend.

{ Oo AO. Que A... Cethy.. the. potential. cs

= for. Punishment. by cleeth. The only.
cee ee ene. al. | A@terses _ these. hetedaces. hee AGA! ing

COVID-19 ace. to. SOCial | stance _ ond
3 Ay geine.. LAEeSW eS 7. bo. 1A. the... Hasats

Cera Del hese. CNC. guidelines, ate.
LM p.oSSib! iC to. Comply Wrthy. If gue

 

 

“Were. a tme_ lo Ud ee ReBoNal an

 

| Wecognizence. barels Mow Wweele be the

| time. Mot Supp Canstetutiara| sghls
| | axel Curl Rights will be violetecl but _

 

| Roman, koayhts. ves bia Use - ee ewthar'ty
ite | do the. Leg ht. thle

Sr Tevalby mick

 

 

nnn hele E Boece #017 564

Hs [fis County Ja: f - SH) oo

 

[220 Bakec St,

 

Houston Tx F7OOR
eee et Seite

ith

spdgelddagafldpookedld gh AU HME egelfegefafetalttMefedeg if BE

O10) BOLL L KL apsor) a
9/0/9 9) Ob LNJDIGNI

syfayy PRAM SPE PRO
AOD

‘ ang *f PIBEO 1
ying jo yseto “Kampen Pee @ 20042 SVXAL ‘NOLSNOH
Zz Mav TS Faq al FOLZT WONS
0202 Be : TSO ZTR TSE1O NdS
931 A sinus er Fe)CPAS -OLUPEN

OOK 56 ES ae
EEG RESP TIVE 3D1440 S,4aTUAaHS ALNNOD STHYVH

 

0207 LZ UdV ¥BLS9E0000 2
Mr GO :

9,09 000 $ cOOLL diZ Fy

arom comers Fy
dg > :

SAMO ANI AO VESOd SN po

 

 

 
